internal_revenue_service department of the treasury u i l nos constitution avenue nw washington dc ‘199948030 person to contact telephone number refer reply to cc dom fi p plr-103949-99 date date legend underlying funds trust a_trust b_trust c b e b a o o r i n o i s i s i o f dear this is in reply to your letter dated date and you requested a ruling on whether payment of certain subsequent correspondence submitted on behalf of funds expenses of the upper-tier funds by the underlying funds and the investment_advisor of the upper-tier funds advisor m preferential_dividend within the meaning of internal_revenue_code the underlying a of the sec_562 is trust a_trust b and trust c are open-end management facts investment companies organized as massachusetts business trusts each trust is registered under the investment_company act of as amended the act u s c 80a-1 et seg the underlying funds are separate series of either trust b each underlying fund is treated as or trust corporation for federal_income_tax purposes pursuant to and intends to qualify annually as ric under subchapter_m of the code a separate a regulated_investment_company sec_851 g the upper-tier funds are separate series of trust a each upper-tier fund is treated as income_tax purposes pursuant to a separate corporation for federal sec_851 and intends to elect and qualify annually to be treated as the code a ric under subchapter_m of advisor n and advisor p provide investment advice to the underlying funds in exchange for a fee computed as percentage of an underlying fund's average daily net asset value a certain some of the underlying funds are self-distributed and therefore do not engage an outside distributor underlying funds offer multiple classes of shares pursuant to a multiple class distribution arrangement are no load mutual funds and therefore generally are not marketed to customers through retail brokers the underlying funds a number of the to provide retail broker-advised mutual_fund investors access to the underlying funds the upper-tier funds have been created each upper-tier fund intends to invest substantially_all of its assets in the shares of one corresponding underlying fund fund will not charge an advisory fee as long an upper-tier fund invests in only one underlying the investment adviser to the upper-tier funds advisor m the taxpayers propose the following expense arrangements a a special servicing agreement among trust a on behalf of the upper-tier funds the upper-tier funds' transfer agent and each underlying fund special servicing agreement administration agreement between advisor m and trust a on behalf of the upper-tier funds administrative agreement and paid_by advisor n and advisor p to advisor m for certain costs borne by advisor m b c an a fee the special servicing agreement provides for transfer under the special agency services for the upper-tier funds servicing agreement each underlying fund will pay the shareholder servicing costs of its corresponding upper-tier fund in no event however will this amount exceed the estimated savings in shareholder servicing costs an underlying fund enjoys by virtue of the operation of the corresponding upper-tier fund having an upper-tier fund as a shareholder is expected to reduce expenses to the underlying fund relative to the expenses it would incur if the upper-tier fund's shareholders were to invest directly in the underlying fund reduce the shareholder servicing costs to the underlying funds by consolidating separate shareholder accounts the extent an upper-tier fund attracts additional assets to the underlying fund expected to decrease the expense ratio of the underlying fund is the upper-tier funds will additionally to the administration agreement provides for all other services necessary for the operation of the upper-tier funds including office space office supplies facilities equipment managing personnel accounting custody auditing legal and shareholder ‘199948030 under the administration agreement the upper-tier services funds will pay advisor ma fixed fee based on the percentage of net assets invested in the upper-tier funds fee advisor m will provide various administrative services to the upper-tier funds and directly pay the upper-tier funds’ expenses except those expenses paid_by the underlying funds under the special servicing agreements in return for this having an upper-tier fund as a shareholder is expected to as the case may be increase the advisory fee an underlying fund pays its investment_advisor advisor n or advisor p in consideration for this additional income derived from the operation of the upper-tier funds advisor n and advisor p will pay to advisor m value of the shares of each underlying fund held by a corresponding upper-tier fund of the shareholder servicing agreement or the administrative agreement fees from having an upper-tier fund as corresponding underlying fund even after taking into account the fee paid to advisor m advisor n and advisor p expect increased advisory a fee based on a percentage of the net asset this fee arrangement is not part a shareholder of the the underlying funds that offer multiple classes of shares of revproc_96_47 c b represent that each fund meets the requirements set out in sec_3 the rights and obligations of the shareholders of each qualified_group as that term is defined in the revenue_procedure are set forth in the funds organizing documents which include any written plans required under rule 18f-3 sec_270 18f-3 promulgated under the act c f_r in addition each underlying fund makes the following representations the underlying fund's investment_advisor may waive or reimburse all or a part of the management fee charged to the underlying fund provided that any waiver or reimbursement of the fee will be applied to all shares of the underlying fund in proportion to their relative net asset values the entity that charges a fee for an expense allocated to a group of shares on the basis of the amount incurred may waive or reimburse that fee in ‘ initially advisor p's underlying funds may not enter into the special servicing agreement so advisor m will pay the shareholder servicing costs that would have been paid_by the underlying funds under the special servicing agreement will increase the fee it pays advisor m to reimburse advisor m for these costs advisor p until they do -4- whole or in part only if the revised fee more accurately reflects the relative costs of providing to each group of shares the service for which the expense was charged the distributor or other service provider under a rule 12b-1 plan or shareholder service plan may waive or reimburse in whole or in part its fee charged to any group of shares under a rule 12b-1 plan or shareholder services plan sec_851 defines a ric law corporation registered under the act as company in part as a domestic a management sec_851 limits the definition of a ric toa corporation meeting certain election gross_income and diversification requirements sec_851 provides a special rule for a ric having more than one fund corporation for all purposes of the code other than the definitional requirement of this provision treats each fund as a separate sec_851 a corporation that is a ric within the meaning of sec_851 and that is taxable under subchapter_m part i pays tax on its investment_company_taxable_income under sec_852 excess if any dividends_paid determined with reference to capital_gain dividends only under sec_852 and on the of its net_capital_gain over its deduction for sec_852 provides that a ric is not taxable under subchapter_m part i unless its deduction for dividends_paid as that term is defined in sec_561 with certain modifications for the taxable_year equals or exceeds a specified portion of its taxable_income with certain adjustments and its net tax-exempt_interest income - sec_561 defines the deduction for dividends_paid for sec_852 to include dividends_paid during the taxable purposes of year sec_561 applies the rules of to determine which dividends are eligible for the deduction for dividends_paid under sec_561 a sec_562 states that the term dividend except a sec_316 otherwise provided includes only dividends described in which provides a definition of dividends for purposes of corporate_distributions s sec_316 defines the term dividend as any out of its earnings_and_profits e distribution_of_property made by a corporation to its shareholders accumulated after february p of the taxable_year computed as of the close of the taxable_year without diminution by reason of any distributions made during the taxable_year without regard to the amount of the e time the distribution was made p out of its e_p at the or sec_562 provides that the amount of any distribution a dividend for purposes of computing shall not be considered as the dividends_paid deduction under sec_561 unless the distribution is pro_rata does not prefer any shares of stock of a class over other shares of stock of that same class and does not prefer one class of stock over another class except to the extent that one class is entitled without reference to waivers of their rights by shareholders to be preferred conclusion because of the unique nature of open-end rics payments of the operating_expenses of the upper-tier funds by the underlying funds and advisor m pursuant to the special servicing agreements and administrative agreements are not preferential dividends within the meaning of sec_562 except as specifically ruled upon above no opinion is expressed or implied regarding the federal tax aspects of this transaction this ruling is directed only to the underlying funds sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of an underlying fund for each taxable_year in which the underlying fund pays the operating_expenses under the above described special servicing agreement sincerely yours assistant chief_counsel financial institutions products by jonathan zelnik assistant to the chief branch enclosure
